Order entered October 3, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00283-CR

                            SHARON DENISE JACKSON, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F11-63186-L

                                            ORDER
        The Court REINSTATES the appeal.

        On August 5, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 1, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

August 5, 2014 order requiring findings.

        We GRANT the October 1, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        On March 7, 2014, court reporter Victoria Franklin filed a letter stating that appellant’s

counsel had waived the recording of the plea proceedings held on January 10, 2014 and

therefore, no record would be filed. Appellant’s brief, however, cites to a reporter’s record of a
hearing on the motion to dismiss for speedy trial violation. The trial court’s docket sheet reflects

that the hearing was conducted on November 8, 2013.

           Accordingly, the Court ORDERS Victoria Franklin, official court reporter of the

Criminal District Court No. 5, to file the reporter’s record of the November 8, 2013 hearing

within FIFTEEN DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Victoria Franklin, official court reporter, Criminal District Court No. 5, and to counsel for all

parties.


                                                     /s/     ADA BROWN
                                                             JUSTICE